          Case 7:16-cv-03624-PMH Document 115 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NAKIA ROSE,
                            Plaintiff,                        ORDER

                     -against-                                16-CV-03624 (PMH)
O. GARRITT, Correction Sergeant, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

         The Clerk’s Office has notified the Court that this case has been scheduled as the only case

to proceed during the week of June 28, 2021. This means that this case must be trial-ready by that

date, as jury selection will begin at Hon. Charles L. Brieant Jr. Federal Building and Courthouse

in White Plains, New York, on Monday, June 28, 2021.



                                                   SO ORDERED:

Dated:     White Plains, New York
           March 8, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge
